








ACKNOWLEDGEMENT




This Acknowledgement is made as of July 7, 2014 and is




Between:




SIX CAPITAL LTD., a Hong Kong company




(the "Purchaser")




And:




PREMIER FINANCIAL AND MARKETING CO. LTD., a Hong Kong company




(the " Seller")




And:




BIOSHAFT WATER TECHNOLOGY, INC., a US company




(the "Borrower")







On July 7, 2014, the Purchaser purchased a loan receivable balance from the
Seller.




All parties subject to this agreement wish to acknowledge the following terms of
the purchase of a loan receivable from the Seller by the Purchaser:




1)

The Borrower's debt owing to the Seller is now deemed paid in full ;




2)

The Borrower is no longer subject to a conversion of debt whereby they must
issue 20,000,000 shares in exchange for the Principal owing on the debt;




3)

The Purchaser and Seller acknowledge that full consideration has been paid
between the parties in order for the Purchaser to acquire the debt from the
Seller.




In witness whereof the patties hereto have executed this Loan Agreement as of
the day and year first above written.











--------------------------------------------------------------------------------




SIX CAPITAL LTD.




For and on behalf of

Six Capital Ltd.

By: ORIENT INVESTMENTS LIMITIED







/s/         

Authorized Signatory(ies)










PREMIER FINANCIAL AND MARKETING CO. LTD.







/s/      

Authorized Signatory(ies)










BIOSHAFT WATER TECHNOLOGY, INC.




By: /s/     

Authorized Signatory




























































